JOANOS, Judge.
Appellant, Marshall Aldridge, seeks reversal of his convictions for the offenses of first-degree murder, armed robbery, and attempted first-degree felony murder. We find no impropriety with respect to the first issue raised, and affirm the convictions and sentences imposed without discussion. The second issue concerns a scrivener’s error on the count three sentencing document. At sentencing on the count three conviction of attempted first-degree felony murder, the trial court orally imposed a life sentence, to be served consecutively to the life sentence imposed on the count one capital offense. The court recognized the life sentence constituted a departure from the recommended guideline sentence, and provided- an appropriate written reason for the departure. However, the count three sentencing document for attempted first degree felony murder erroneously classifies the count three conviction as a “capital offense.”
Accordingly, this cause is remanded with directions to correct the sentencing document for count three. In all other respects, the convictions and sentences are affirmed.
BOOTH and LAWRENCE, JJ., concur.